Title: James B. Pleasants to Thomas Jefferson, 28 November 1816
From: Pleasants, James B.
To: Jefferson, Thomas


          
            
              Brookeville  Novr 28 1816
            
            I have been informed that the State of Virginia is about to improove the facility of intercourse between its Citizens, on this subject I have spent much thought & should give the preference to roads over canals. I do not mean to dogmatise; & I know my name will give no sanction to my theory, if I do not give rational conclutions, from clear facts, I
			 do not call for attention, the expence however of testing the experiment is trifling and I want nothing for it.
            I find that many well informed persons are of opinion that double force will give double velosity through the water; I find it takes four times the force to give double the velosity, if the force of one pound propel a boat two yards in ten seconds it will require four pounds to propel a Boat 4 yards in the same time and so on in the same ratio, being 120 times more force to carry a Boat  5⅙  miles pr Hour, than it would have required if double force produced double velocity, this loss is so important that at the rate of 200 Miles pr hour, land carriage is superior to water, through bad roads,
            Under certain circumstances increas’d velosity on land requires less force, as any person may know by drawing a Gigg by hand
            The Boats in Holland are drawn by a Horse from Amsterdam to the Hague in 10½ Hours, a distance of 30 miles, (being something less than 3 miles an hour), with 60 passengers, which at an average of 150 ℔ for each person will make for each boatload 9000 ℔ so that if
            
              
                1 Horse will
                 carry 
                9000 ℔
                 3 miles Pr Hour
              
              
                1 do
                do only  
                2222.
                 6  do   do
              
              
                1 do
                do only
                 555
                12  do   do
              
            
            But it is probable the Horse would not stand the severe exercise of troting at the rate of twelve miles pr Hour (, applying the same force as when he only traveled three), more than half an hour in forty eight, Indeed it is believd no horse, or very few, could do as much, which would require 42 Horses to perform this service, but at the rate of 3 miles pr Hour one Horse is sufficient, it therefore appears that the loss of force is great, and a rapid passage through the water unattainable but to a great disadvantage
            On turnpike roads four Horses will draw 4800 ℔ 20. Miles pr day, load and unload, which  in favor of Boating (say 10 to one) it is believ’d that the sum of the actual resistance overcome by a waggon at 3 miles pr Hour, and the resistance that a Boat meets with at the same rate, is not materially different, I say the sum, because the turnpike not being a plain, the resistance is unequal, if there were no hills I think there would be a practical equality, the however the result of our enquiries will not depend on this assumption
            On a fine surface of Iron it is beyond a doubt true that a Cylinder with a good Iron surface, with 40 Tons burden, can be propeled by one horse at the rate of 2 miles pr Hour, I think I might say 100 Tons, for a loaded Cylinder is not obstructed by friction, a A Cylinder sufficiently large to carry 40 Tons would soon make a turnpike road nearly if not quite equal to an Iron surface, for so large a surface to act on
            If one Horse give 4 2 miles, 4 Horses will give 8, & twelve 24 miles pr Hour, for 40 tons, this will be equal to twenty tons, carried by 6 Horses, 24 miles pr Hour,
            A Horse cannot travel more than 6 miles Pr Hour without any Burthen, but 6 Horses can give velosity to machenery, walking at the rate of 2 miles pr Hour, equal to 24 miles.
            These observations are made on the supposition that the country is perfectly level, as this is out of the question, we must either make great allowance for unequal ground, or by other means cause the effect in another way, this effect may be nearly produced by Either steam, or Horse power, if in either case, the force applied shall opperate decending, asscending, & on even ground, & the velosity Gained in the descent, will be nearly equal th sufficient to gain the next assent, it will be perciev’d that the Horse traveling on the road could not give the necessary velosity, his force must be applied by means of cog wheels, to give 12 times his motion, which will be 24 miles pr Hour, for 6 Horses, with 20 Tons,
            A Cylinder is a bad form to pass rapidly through the Atmostphere, it must therefor have a light inclosure suspended on its axis, to which you may give the form best adapted to pass through the air, and a  Wheel to direct its course,
            Steam will be equally convenient for this purpose, and perhaps more so
            A Horse can carry 400 ℔s on a common road, what can he carry on smooth road, firm, & level, certainly the difference must be very great, on the proposed plan the effect is the same as if there were no hills,
            toTo carry 9000 ℔ three miles an Hour, is equal only to the carriage of 1125 ℔ 24 miles an Hour, our calculation is more than three tons Tons or 60 Hundred, suppose we have not the practical result, and you can only carry 1000 ℔ 24 miles per Hour, the difference of cost between canals & roads, together with the many advantages attending quick conveyance, especially for persons, will make very decidedly in favour of roads
            
            There is however another method, or rather an improovement on this method, that would be worth trying, and I believe would be found much superior, which I can on some future occation Explain,
            If thou should think any thing useful to the community might be produced, Thou art at liberty to use the above observations in any way thou may think most conducive to that end
            James B Pleasants
          
          
            I think that turnpike Roads may be made at one half the expence they are made by any method nowe in use and much better
          
        